The appeal is from a decree of the circuit court in equity, confirming the register's report made on a reference for accounting between senior and junior mortgagees of chattels, involving priorities of claim and the balance of proceeds realized by the senior mortgagee, and the items properly to be credited upon or charged against his claim. The account is complicated and difficult of solution, and the register has done scarcely more than to state summary conclusions, without details, and without explanation of the processes used, especially as to the first feature of the report.
We are unable to intelligently review this report upon the findings of the register or to determine the merit of appellant's exceptions thereto. It will suffice to quote what was said by this court in O'Neill v. Perryman, 102 Ala. 522,14 So. 898:
"The register, in the statement of the account in this case, gives results, without processes by which they were ascertained. This is an improper manner of stating such an account, and one so rendered ought to be rejected by the court ex mero motu, or on an objection made to it by either party. Such accounts should be so fully stated, under rules 90 and 90a, accompanied, if necessary for a proper understanding of the account, by such explanations in the report of the register as that the chancellor, in case exceptions are taken to them, may be enabled readily to understand and pass on them, and so, in case of appeal to this court, we may be enabled to do the same thing. Otherwise, we must be involved in confusion and very unnecessary labor, which we may, if these rules are not observed, decline to undertake."
We think the ends of justice will be best met here by reversing the decree of confirmation, and remanding the cause, with instructions to the register to bring in another report, with sufficient detail of finding and explanation to permit an intelligent review upon the exceptions that may be taken thereto by the parties.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ. concur.